Citation Nr: 0610248	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-06 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1963 to 
October 1966.  The veteran died in August 2002; the appellant 
is the veteran's widow.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from December 2002 RO rating 
decision that denied the appellant's claim for service 
connection for the cause of the veteran's death and her 
claims for accrued benefits.  The appellant filed a notice of 
disagreement (NOD) in December 2002, and the RO issued a 
Statement of the Case (SOC) in February 2003.  The appellant 
filed a substantive appeal via a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in February 2003.

In March 2004,  the Board issued a decision that denied 
service connection for a brain tumor for accrued benefits 
purposes, and also denied increased ratings for accrued 
benefits purposes for a number of the veteran's service-
connected disabilities (loss of seven square inches of skull, 
loss of the left eye, chronic brain syndrome, scar of the 
left temporal area and ear, and scar associated with a 
craniotomy for rhinorrhea).  Those issues are accordingly no 
longer before the Board.  

In March 2004, the Board also remanded the issue of 
entitlement to service connection for the cause of the 
veteran's death to the RO, via the Appeals Management Center 
(AMC), for further development.  After accomplishing the 
requested action, the RO continued the denial of the claim, 
as reflected in the January 2005 Supplemental SOC (SSOC), and 
returned the matter to the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The veteran died in August 2002.  The death certificate 
lists the cause of death as right frontal glioblastoma 
multiforme; poor nutritional status was listed as a 
significant condition contributing to the death.

3.  At the time of the veteran's death, service connection 
was in effect for the following disabilities: loss of seven 
square inches of skull as residual to gunshot wound; 
anatomical loss of the left eye; brain syndrome with grand 
mal seizures as residual of gunshot wound; anosmia; scarring 
of the left temporal area, left helix, and in front of the 
left ear; and, right chest scar.

4.  There is no medical evidence that any of the veteran's 
service-connected disabilities caused, or contributed 
substantially or materially to cause, the veteran's death.

5.  Because the veteran served in Vietnam during the Vietnam 
Era, it is presumed that he was exposed to herbicides.
6.  Glioblastoma multiforme is not a disease for which the VA 
Secretary has established that a medical relationship between 
herbicide exposure and the development of that disease 
exists.  

7.  The weight of competent medical evidence establishes that 
the exposure to herbicides did not cause the veteran's 
glioblastoma multiforme.





CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § §§ 1110, 1310, 
5103, 5105A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(e), 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board finds that, considering the record in light of the 
duties imposed by the VCAA and its implementing regulations, 
all notification and development action needed to fairly 
adjudicate the matter on appeal has been accomplished.

Through the February 2003 SOC, the April 2003 and January 
2005 SSOCs, the RO's notice letter of October 2002, and the 
AMC's post-remand notice letter of March 2004, the appellant 
was notified of the legal criteria governing her claim, the 
evidence that had been considered in connection with her 
appeal, and the bases for the denial of her claim.  After 
each, the appellant was afforded the opportunity to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim, and she has been afforded ample 
opportunity to submit such information and evidence.

The Board particularly notes that the case was remanded for 
further development in March 2004, and that after the remand 
the Appeals Management Center (AMC) sent a VCAA notice letter 
to the appellant in March 2004 that satisfied the statutory 
and regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In that letter, the AMC notified the appellant that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The AMC identified the evidence required to 
support a claim for service connection for cause of death, 
identified the evidence recently-acquired evidence that had 
been added to the record, and asked the appellant to identify 
and provide the necessary releases for any medical providers 
from whom she wished VA to obtain evidence for consideration.  
Also, the letter stated (in bold letters) "please provide us 
with any additional evidence or information you may have 
pertaining to your claim."
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  In this regard, 

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and re-
adjudicated after notice was provided.  In this regard, the 
Board points out that the post-remand AMC notice letter of 
March 2004 notified the appellant what was needed to 
substantiate the claim as well as the evidence that had been 
considered.  The appellant was afforded an opportunity to 
respond before the case was readjudicated in January 2005.  
Neither in response to those letters nor at any other point 
during the pendency of this appeal has the appellant informed 
the RO of the existence of any evidence that needs to be 
obtained prior to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim ( veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
However, as the Board's decision herein denies the 
appellant's claim for service connection for the cause of the 
veteran's death, no disability rating or effective date is 
being assigned; accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained the veteran's service medical 
records, the veteran's death certificate, treatment reports 
from Columbia VA Medical Center (VAMC) to include the 
veteran's terminal inpatient hospital service, and treatment 
records from the South Carolina Oncology Associates and the 
Brain Tumor Center at Duke University Medical Center.  The 
appellant has not requested a hearing in conjunction with 
this appeal.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that identified above, that needs to be obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the claim on appeal.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. § 
3.310(a).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that a disability of 
service origin did not cause or contribute substantially or 
materially to cause the veteran's death.  

The veteran died on August [redacted], 2002.  The death certificate 
lists the immediate cause of death as right frontal 
glioblastoma multiforme, and "poor nutritional status" was 
listed as a significant condition that contributed to the 
veteran's death.  The death certificate shows that no autopsy 
was performed.

During the veteran's lifetime, service connection was 
established for the following disabilities (all effective as 
of April  15, 1967):  loss of seven square inches of skull as 
residual to gunshot wound (rated as 50 percent disabling), 
anatomical loss of the left eye (rated as 40 percent 
disabling, brain syndrome with grand mal seizures as residual 
of gunshot wound (rated as 10 percent disabling), anosmia 
(rated as 10 percent disabling), scarring of the left 
temporal area, left helix, and in front of the left ear 
(rated as 10 percent disabling), and right chest scar (rated 
as noncompensable).  His combined disability rating was 80 
percent. 

The record does not show, and the appellant has not asserted, 
that the veteran's existing service-connected disabilities 
caused or contributed to his death.  Rather, the appellant 
contends that the veteran's exposure to herbicides in Vietnam 
caused the brain tumor (right frontal glioblastoma 
multiforme) listed on the death certificate as the immediate 
cause of the veteran's death.

The veteran's service record shows that he was wounded in 
Vietnam in February 1966.  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2005).  See also 
VAOPGCPREC 7-93.  Accordingly, there is a presumption that 
the veteran was exposed to herbicides during his military 
service.

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  
Because right frontal glioblastoma multiforme is not 
specifically listed in 38 C.F.R. § 3.309(e), VA cannot 
presume that the condition was due to herbicide exposure.

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

The record reflects conflicting opinions on the question of a 
medical relationship between the veteran's death and 
herbicide exposure.  As noted below, VA physician C.N.S. has 
provided an opinion supporting an etiological connection 
between the veteran's exposure to herbicides and the 
veteran's death, while VA physician W.L.B. has rendered an 
opinion against such a connection.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The opinion of Dr. C.N.S., dated in January 2003, in its 
entirety, is, as follows:  "At the request of [the 
appellant] I have reviewed the medical records of [the 
deceased veteran].  Based on this review and from my personal 
knowledge of his deterioration from the effects of 
glioblastoma multiforme, I am of the opinion that prolonged 
exposure to Agent Orange in Vietnam was the ultimate cause of 
the brain tumor which caused [the veteran's] untimely 
death."

In December 2004, Dr. W.L.B. reviewed the file, including the 
opinion of Dr. C.N.S., and arrived at a contrary opinion 
(i.e., against causal connection between herbicides and the 
veteran's brain tumor).  Dr. W.L.B. reviewed the veteran's 
history of service in Vietnam, his gunshot wound and 
consequent epilepsy, and the development of a brain tumor as 
identified in 2002.  Dr. W.L.B. asserted that the opinion of 
Dr. C.N.S., which found a connection between herbicide 
exposure in Vietnam and development of glioblastoma in 2002, 
did not rise above sheer speculation and patient advocacy.  
Specifically, Dr. W.L.B. asserted that medical literature 
does not identify a cause for glioblastoma, and that is it 
"highly improbable" that exposure to herbicides would cause 
glioblastoma 30 years later.     

Greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  

Based on the points of law above, the Board finds that the 
opinion of the Dr. W.L.B. against service connection is more 
persuasive than the contrary opinions of Dr. C.N.S.  The 
Board particularly notes that the opinion of Dr. C.N.S. is a 
simple conclusory statement without supporting rationale, 
whereas Dr. W.L.B. supported his opinion with specific 
reasons (i.e., the absence in credible medical literature of 
a known cause for glioblastoma multiforme, and the 30 year 
time delay between exposure to herbicides and the development 
of glioblastoma multiforme in the veteran).  The Board notes 
that, in assessing evidence such as medical opinions, the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).

The Board has also reviewed the medical records relating to 
the treatment of the veteran's brain tumor, including 
treatment reports from the Brain Tumor Center at Duke 
University Medical Center, the South Carolina Oncology 
Associates at the South Carolina Cancer Center, and treatment 
records from the Columbia VAMC terminating with the veteran's 
death.  There is nothing in these records that suggests a 
medical relationship between the veteran's glioblastoma and 
either his military service, to include herbicide exposure, 
or any of his service-connected disabilities.   

In addition to the medical evidence cited above, the Board 
has considered the assertions of the appellant that the 
veteran's brain tumor was due to exposure to herbicides.  
However, the etiology of a disability is within the province 
of medical professionals.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  As the appellant is not shown to be other 
than a layperson without the appropriate medical training and 
expertise, she is not competent to provide a probative 
(persuasive) opinion on the medical matter on which this case 
turns.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge")

For all the foregoing reasons, the Board concludes that the 
claim for service connection for the cause of the veteran's 
death must be denied.  In arriving at this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the appellant's claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


